DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/21 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 9, line 17, delete “a second capturing”.
In claim 9, line 18, delete “distance”.
Allowable Subject Matter
Claims 1-4, 6-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to identification of biometric data from image capture.
With regards to claim 1, Hanna (US 2016/0259985) discloses a method implemented on at least one machine (paragraph 29, fig.3), each of which has at least one processor (fig.3, element 34), and storage (paragraph 49), imaging biometric information (paragraph 29), the method comprising:
acquiring, if a range sensor detects that there is an object in a first capturing distance, image through an imaging element (paragraph 40);
turning on a first supplementary lighting source which is a light source for supplementarily lighting a first biometric characteristic (paragraph 29, fig.3, element 32);

turning on a second supplementary lighting source (paragraph 29, fig.3, element 33);
acquiring second biometric characteristic image information through the imaging element (paragraph 29).
 Rowe (US 2007/0116331) discloses a method implemented on at least one machine, each of which has at least one processor, storage, and a communication platform connected to a network for imaging biometric information (paragraph 36), the method comprising:
acquiring an image through an imaging element (paragraph 48);
turning on a first supplementary lighting source which is a light source for supplementarily lighting a first biometric characteristic (paragraph 46, fig.1, element 109);
acquiring first biometric characteristic image information through the imaging element (paragraph 74);
turning on a second supplementary lighting source (paragraph 46, fig.1, element 113).
Kim (US 2016/0098603) discloses a method comprising: acquiring, if a range sensor detects that there is an object in a first capturing distance, image through an imaging element (paragraph 33);
judging whether the image corresponds to an image of a human body (paragraph 33).
The prior art, either singularly or in combination, does not disclose the limitation “acquiring, if a range sensor detects that there is an object in a first capturing distance, image prediction information through an imaging element; judging whether the image prediction information corresponds to an image of a human body; and if the image prediction information is an image of a human body, turning on a first supplementary lighting source which is a light source for supplementarily lighting a first biometric characteristic; acquiring first biometric characteristic image information through the imaging element;
turning on a second supplementary lighting source when the range sensor detects that the human body is in a second capturing distance, the second supplementary lighting source being a light source for supplementarily lighting a second biometric characteristic, wherein the second capturing distance is different than the first capturing distance; and acquiring second biometric characteristic image information through the imaging element” of claim 1.  

With regards to claim 9, Hanna (US 2016/0259985) discloses a biometric imaging device, comprising:
an imaging element (paragraph 40);
a range sensor (paragraph 40);
a first supplementary lighting source (paragraph 29, fig.3, element 32);
a second supplementary lighting source (paragraph 29, fig.3, element 33);
a turn-on unit configured to turn on, the first supplementary lighting source which is a light source for supplementarily lighting a first biometric characteristic (paragraph 29); and
an image acquisition unit configured to acquire first biometric characteristic image information through the imaging element (paragraph 29), wherein
the turn-on unit is further configured to turn on the second supplementary lighting source (paragraph 29); 
the image acquisition unit is further configured to acquire second biometric characteristic image information through the imaging element (paragraph 29).
Rowe (US 2007/0116331) discloses a biometric imaging device (paragraph 36), comprising:
an imaging element (paragraph 48);
a first supplementary lighting source (paragraph 46, fig.1, element 109);
a second supplementary lighting source (paragraph 46, fig.1, element 113);
a turn-on unit configured to turn on, the first supplementary lighting source which is a light source for supplementarily lighting a first biometric characteristic (paragraph 46);
an image acquisition unit configured to acquire first biometric characteristic image information through the imaging element (paragraph 74),
the turn-on unit is further configured to turn on the second supplementary lighting source (paragraph 46).
Kim (US 2016/0098603) discloses a device comprising:
an imaging element (paragraph 23);

a judgement unit configured to judge whether an image, acquired by the imaging element when the range sensor detects that there is an object in a first capturing distance, corresponds to an image of a human body (paragraph 33).
The prior art, either singularly or in combination, does not disclose the limitation “a judgement unit configured to judge whether an image prediction information, acquired by the imaging element when the range sensor detects that there is an object in a first capturing distance, corresponds to an image of a human body… a turn-on unit configured to turn on, when the image prediction information is judged to represent an image of a human body, the first supplementary lighting source which is a light source for supplementarily lighting a first biometric characteristic… an image acquisition unit configured to acquire first biometric characteristic image information through the imaging element, wherein the turn-on unit is further configured to turn on the second supplementary lighting source when the range sensor detects that the human body is in a second capturing distance, the second supplementary lighting source being a light source for supplementarily lighting a second biometric characteristic; and the image acquisition unit is further configured to acquire second biometric characteristic image information through the imaging element, wherein the second capturing distance is different than the first capturing distance” of claim 9.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488